DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s confirmation of election without traverse of Group I (claims 1-12) in the reply filed on 12/14/2021 is acknowledged.

Specification
Applicant’s amendment to the title of the invention to make it more descriptive is hereby entered and the objection to the specification is hereby withdrawn..

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1, 3, 5-8 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chiang (US 2019/0189572), hereinafter Chiang.

Regarding claim 1, Chiang (US 2019/0189572) (refer to Figure 1 or 2) teaches an electronic device, comprising: 
a base substrate (comprising 109, 103, 110 – see para 64-65) comprising a base substrate conductive structure (110 – see para 65); 
a first electronic component (115, para 67, for Figure 1 or 115’ in Figure 2) over a first side of the base substrate; 
an encapsulant (116, para 66) over the first side of the base substrate, wherein the encapsulant contacts a lateral side of the first electronic component (115); 
an interposer substrate (comprising 107 106, 107, 123, 119-123,  – see para 63-64) over a fist side of the encapsulant and comprising an interposer substrate conductive structure (119, para 72); and 
a vertical interconnect (117, para 66) in the encapsulant (116) and coupled with the base substrate conductive structure (110) and the interposer substrate conductive structure (119 or 121 or 122 – see para 69-71); wherein: 
a first one of the base substrate (comprising 109, 103, 110) or the interposer substrate comprises a redistribution layer (RDL) substrate (as 105 is a redistribution layer – see para 64); and 

Note that being a laminate substrate does not preclude a substrate from also have a redistribution layer. Thus, a redistribution substrate and laminate substrate are not mutually exclusive.

Regarding claim 3, Chiang (refer to Figure 2) teaches the electronic device of claim 1, wherein the encapsulant (116) contacts a top side of the first electronic component (115’ of Figure 2) between the electronic component and the interposer substrate (comprising 107 106, 107, 123, 119-123).

Regarding claims 5-6, Chiang (refer to Figure 2) teaches the electronic device of claim 1, wherein the interposer substrate (comprising 107 106, 107, 123, 119-123,  – see para 63-64) comprises the redistribution layer (RDL) substrate (as 105 is a redistribution layer – see para 64); and wherein the base substrate (comprising 109, 103, 110) comprises the laminate substrate (i.e. formed by laminating layers 102, 103).

Regarding claims 7-8, Chiang (refer to Figure 2) teaches the electronic device of claim 1, wherein the base substrate (comprising 109, 103, 110) comprises the redistribution layer (RDL) substrate (as 103 is a redistribution layer – see para 64), and wherein the interposer substrate (comprising 107 106, 107, 123, 119-123,  – see para 63-64) 

Regarding claim 11, Chiang (refer to Figure 2) teaches the electronic device of claim 1, wherein the interposer substrate conductive structure comprises a metal trace (121 or 122) comprising an upward via extending from the metal trace (119 or the unlabeled conductors of the interposer substrate) away from the base substrate.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 

Claims 2 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Chiang in view of Tong (2003/0164555), hereinafter Tong

Regarding claims 2 and 10, Chiang (refer to Figure 2) teaches the electronic device of claim 1, but does not teach further comprising “an underfill” that is “between the first electronic component and the base substrate, and between the encapsulant and the base substrate” (as recited in claim 2); or that is “between the first electronic component and the interposer substrate, and between the encapsulant and the interposer substrate”. Tong (2003/0164555) teaches that it is known in the art to provide an underfill between an electronic component and a substrate to which it is mounted (and thus also between an encapsulant and the substrate) to reduce thermal cycling stresses by absorbing some of the stress of thermal cycling (para 4). It would have been obvious to one of ordinary skills in the art at the time of the effective filing of the claimed invention to modify Chiang so that the electronic device further comprises “an underfill between the first electronic component and the base substrate, and between the encapsulant and the base substrate” (as recited in claim 2), OR .”an underfill between the first electronic component and the interposer substrate, and between the encapsulant and the interposer substrate”.(as recited in claim 10). The ordinary artisan .  
 
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Chiang in view of Azuma (US 2004/0036172), hereinafter Azuma

Regarding claim 4, Chiang (refer to Figure 2) teaches the electronic device of claim 1, but does not teach “an adhesive contacting a top side of the first electronic component between the first electronic component and the interposer substrate”. Azuma (US 2004/0036172) teaches that a thermal adhesive may be placed between an electronic component and an interposer substrate, when an interposer made of high thermal conductivity material is used to assist in heat transfer (para 28). It would have been obvious to one of ordinary skills in the art at the time of the effective filing of the claimed invention to modify Chiang so that the electronic device further includes an adhesive contacting a top side of the first electronic component between the first electronic component and the interposer substrate. The ordinary artisan would have been motivated to modify Chiang for at least the purpose of using a highly thermally conductive interposer and using a thermal adhesive for improved thermal contact, (para 28 of Azuma) thus enabling the device to include power devices locatly with other devices.  

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Chiang in view of Bartley (US 2007/0108611), hereinafter Bartley

Regarding claim 9, Chiang (refer to Figure 2) teaches the electronic device of claim 1, but does not teach “a second electronic component coupled with a second side of the base substrate opposite to the first side of the base substrate, and coupled with the base substrate conductive structure”..Bartley (US 2007/0108611) teaches that it is known in the art to mount components on more than one side of a substrate and that they be interconnected in a common circuit (such as substrate 102 on which components 110 and 112 are mounted on opposite sides of 102 – see para 20 and Figure 2). It would have been obvious to one of ordinary skills in the art at the time of the effective filing of the claimed invention to modify Chiang so that a second electronic component coupled with a second side of the base substrate opposite to the first side of the base substrate, and coupled with the base substrate conductive structure. The ordinary artisan would have been motivated to modify Chiang for at least the purpose of reducing the lateral footprint of the substrate while still accommodating extra electronic components in the circuit for increased functionality, thus making the device more compact.  

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Chiang in view of Ishibashi (US 2006/0175702), hereinafter Ishibashi 

Regarding claim 12, Chiang (refer to Figure 2) teaches the electronic device of claim 1, wherein the vertical interconnect (117, para 66) comprises a metal core (such as copper material disclosed in para 68) but does not teach that the structure is a “metal-core .  
Response to Arguments
Applicant's arguments filed 12/14/2021 have been fully considered but they are not persuasive. Applicant’s primary argument about base claim 1 is that “Chiang does not disclose any laminate substrate” (especially see page 9, lines 5-10). This argument is not persuasive. Rejection of claim 1 above maps base substrate and interposer substrates as follows: base substrate (comprising 109, 103, 110) and interposer substrate (comprising 107 106, 107, 123, 119-123,  – see para 63-64). Thus, each of the base substrate and the interposer substrate have multiple layers stacked and are structurally a laminate. 
On page 10, applicant argues that an affidavit is required to support the statement made by examiner that “Note that being a laminate substrate does not preclude a substrate from also have a redistribution layer. Thus, a redistribution substrate and laminate substrate are not mutually exclusive”. This argument is not 
Applicant argues on page 11 that “paragraph [0057] of the present specification sets forth the Applicant’s definition of a redistribution layer (RDL) substrate..”.  However, referring to the above paragraph, it merely provides examples and not a definition. In fact, para 117 of the specification specifically clarifies that “various changes may be made” in “examples”.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJAY ARORA whose telephone number is (571)272-8347. The examiner can normally be reached 9 AM - 5 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X. Le can be reached on 5712721708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AJAY ARORA/Primary Examiner, Art Unit 2892